DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
OATH/DECLARATION
The receipt of Oath/Declaration is acknowledged.
PRIORITY
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
DRAWINGS
The drawing(s) filed on November 29, 2021 are accepted by the Examiner.
STATUS OF CLAIMS
Claims 1–15 are pending in this application.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on November 29, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reference cited in the IDS which Applicants has not provided an explanation of relevance are discussed below. 
Moroney (8,412,066) is a general background reference covering methods and systems herein provide for printing a plurality of variations of a test image utilizing different values of a print quality parameter for print quality analysis of a printer. A print quality parameter is selected that modifies a print quality of the printer when printing a test image. A range of values for the print quality parameter is defined to utilize when printing the test image. A plurality of variations of the test image are printed based on the range of values defined for the print quality parameter, which allows for an analysis of the print quality of the printer by the user.
Jackson et al. (8,264,704) is a general background reference covering a method of automatically monitoring and controlling print quality in digital printing with a first and second scanner capturing an image from different locations in the printing engine. In an exemplary embodiment, a first scanner captures an image from a surface internal to the print engine while an external scanner captures an image from a printed sheet. If the external print image quality is acceptable, the internally captured image is saved as a reference. The system periodically compares internally captured images with the saved reference and provides automatic image correction if the variation from the reference is within a correctable range. If the image variation is not within a correctable range, the system runs a new test print and creates a new reference image.
Mu et al. (2010/0177330) is a general background reference covering a print defect management device for managing color/image quality defects such as mottle, graininess, banding and streaking in print job. Image quality defects in print job are determined automatically by image defect assessment module hence user effort of visually proofing every page in print job for determining image defects is reduced.
Smith, II (6,761,422) is a general background reference covering print content is received and parsed to determine if different priority levels have been assigned to any section of the content. If any section of the content has been assigned a priority level, an ink rationing process is invoked. The manner in which the content is printed depends on the ink supply level and the priority assigned to each section. If the ink supply level is low and a particular section has been assigned a low priority, that section is printed in grayscale or degraded in some other way that uses less ink. Other higher priority sections of the content are printed in normal mode. 
Bolaz-Schunemann et al. (5,317,390) is a general background reference covering individual printed image elements from an image to be inspected are allotted individual nominal ink density values, as by scanning an ideal printed sheet by a CCD matrix camera. The ideal values are stored in a main memory having segments for maximum and minimum values for each image element. A multiplicity of proof images are scanned, and their density values measured and stored for each proof judged acceptable by an inspector. Thereafter, the variations in the acceptable proof density values are stored in the main memory as maximum and minimum acceptable deviations from the initial nominal values for each individual image element to provide a subjective tolerance value for the nominal density values in the main memory.
OBJECTIONS                            
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
ART REJECTIONS
Obviousness Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1–15 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2020/0293237 (published Sep. 17, 2021) (Krishinasamy et al. “Krishnasamy”) in view of  US Patent Application Publication 2016/0062705 (published Mar. 3, 2016) (“Otake”).
With respect to claim 1, Krishnasamy discloses an image forming apparatus (Fig. 1 – a plurality of multiple function devices (MFDs) 130a-130d through …) comprising: 
a processor (Fig. 2 – processor 224 …); and 
a memory (Fig. 2 – storage 210 …) coupled to the processor (¶ [0029]; wherein the storage element 210 is also operatively coupled to network interface 214, print processor 224 …), wherein the memory comprises a quality acknowledgment-based print module to (¶ [0020]; wherein a processor configured to process the electronic document retrieved from the memory in a sample print mode based on a first user input, send instructions to print a subset of pages of the retrieved electronic document on a physical readable media in a first phase of the sample print mode, the subset of pages of the retrieved electronic document identified based on a second user input and send instructions to print the remaining pages of the retrieved electronic document on the physical readable media in a second phase of the sample print mode, the instructions being sent in response to a third user input based on a message displayed at the completion of printing in the first phase of the sample print mode …): 
receive a print request including a document to be printed, the document including a first page and a second page (¶ [0052]; Fig. 4 – wherein at step 410, an electronic document is identified for printing using a device (e.g., printing device 200). The electronic document may be arranged in some structured arrangement, such as a plurality of pages, with each page containing readable information, such as pictures, figures, and text. may be identified by a user on a user interface on the printing device (e.g., GUI 212). As part of the identification, at step 410, the electronic document may be retrieved from a memory, such as storage 210 in printing device 200. The electronic document may also be identified, at step 410, on a user device (e.g., user device 300) using a print driver (e.g., print driver 354) and may further be retrieved from a memory in user device 300, processed as described above, and provided to printing device 200. The electronic document may also be identified in, and retrieved from, a print server device located remotely from the printing device …); 
select a page from the first page and the second page (¶ [0055]; Fig. 4 – wherein if, based on input from the user, the sample print mode is selected at step 420, then at step 440, a different message is displayed on the user interface (e.g., GUI 212) for selecting the set of samples pages. The message may allow a user to select or enter (e.g., type in) a subset of one or more pages of the electronic document as the sample set by entering the page numbers individually or as a group […] a marking content selection option may be available that chooses pages with high amounts of marking content …); 
print the selected page on a print medium (¶ [0056]; Fig. 4 – wherein after the sample set of pages of the retrieved electronic document are selected at step 440, the sample set of pages are printed in the printing device 200, at step 450 …); 
receive a user input via a user interface in response to printing the selected page (¶ [0057]; Fig. 4 – wherein at step 460, another message is displayed on the user interface (e.g., GUI 212) to select whether the quality of the printed sample set of pages is okay and acceptable to the user …); and 
manage an execution of the print request in accordance with the user input (¶ [0057]; Fig. 4 – wherein if, after input from the user, the printing of the sample set of pages is okay and acceptable, then, at step 470, the remaining pages of the retrieved electronic document requested by the user are printed, as part of printing the electronic document in the sample print mode. The printing of the remaining pages, some portion of or all the pages not previously printed as the sample set may be considered a second phase of printing the electronic document. In some embodiments, an additional message is displayed on the user interface instructing a user to insert the printed sample set of pages from the first phase in a tray (e.g., a bypass tray included in sheet supply 230) …).
However, Krishnasamy fails to explicitly disclose estimate an amount of print material coverage for the first page and the second page and processing based on the estimated amount of the print material coverage.
Otake, working in the same field of endeavor, recognizes this problem and teaches estimate an amount of print material coverage for the first page and the second page (¶¶ [0065 and 0069]; Fig. 7 – wherein the total amount of toner to be used for each page derived for document data consisting of three pages in total, which is shown in the specific example described above. In this example, the amount of toner to be used is 70 mg for the page 1, 55 mg for the page 2, and 40 mg for the page 3 and it is known that each page includes 5 mg for the specific object …) and processing based on the estimated amount of the print material coverage (¶ [0066]; wherein the system control unit 202 determines whether or not the total amount of toner to be used corresponding to one page derived at step 609 is within the predetermined upper limit value. The upper limit value is set in advance and is held in the RAM or the like. Here, it is assumed that 50 mg per page is set as the upper limit value. In the case where the results of the determination indicate that the upper limit value is exceeded, the processing proceeds to step 611. On the other hand, in the case where the total amount of toner to be used is within the upper limit value, the toner saving processing is not necessary for the non-specific object as to the page, and therefore, the processing proceeds to step 615 …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Krishnasamy to estimate an amount of print material coverage for the first page and the second page and processing based on the estimated amount of the print material coverage as taught by Otake since doing so would have predictably and advantageously allows preventing image quality from being degraded out of a registered range for the special object whose image quality is desired to be maintained. The apparatus reduces the amount of color material to be used during printing operation and maintains visual recognizability of objects while maintaining the quality of specific object common to a set of pages (see at least Otake, ¶ [0075 and 0084]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Krishnasamy discloses select the page from the first page and the second page based on the estimation (¶ [0055, 0068]; Fig. 7 – wherein a marking content selection option may be available that chooses pages with high amounts of marking content … wherein selection button 750 and selection button 755 in options selection screen 700 are each automatic selection options using a random selection algorithm and a best choice selection algorithm selection respectively. Once either the auto/random button 750 or auto/best choice button 755 is selected, the set of pages for printing as the sample set in the first phase determined using computations and algorithms such as those described above. Notes may be provided for each of the selection buttons in a manner similar to that described earlier. A back arrow 790 is also included to allow for return to a previous menu. In some embodiments, for selection screen 700, the back arrow 790 returns to selection screen 600, to allow selection of a print option for the selected file or electronic document …). 
However, Krishnasamy fails to explicitly disclose page having a maximum amount of print material coverage from the first page and the second page.
Otake, working in the same field of endeavor, recognizes this problem and teaches page having a maximum amount of print material coverage from the first page and the second page (¶¶ [0065, 0066 and 0069]; Fig. 7 – wherein the total amount of toner to be used for each page derived for document data consisting of three pages in total, which is shown in the specific example described above. In this example, the amount of toner to be used is 70 mg for the page 1, 55 mg for the page 2, and 40 mg for the page 3 and it is known that each page includes 5 mg for the specific object […] wherein the system control unit 202 determines whether or not the total amount of toner to be used corresponding to one page derived at step 609 is within the predetermined upper limit value. The upper limit value is set in advance and is held in the RAM or the like. Here, it is assumed that 50 mg per page is set as the upper limit value. In the case where the results of the determination indicate that the upper limit value is exceeded, the processing proceeds to step 611. On the other hand, in the case where the total amount of toner to be used is within the upper limit value, the toner saving processing is not necessary for the non-specific object as to the page, and therefore, the processing proceeds to step 615 …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Krishnasamy to estimate page having a maximum amount of print material coverage from the first page and the second page as taught by Otake since doing so would have predictably and advantageously allows preventing image quality from being degraded out of a registered range for the special object whose image quality is desired to be maintained. The apparatus reduces the amount of color material to be used during printing operation and maintains visual recognizability of objects while maintaining the quality of specific object common to a set of pages (see at least Otake, ¶ [0075 and 0084]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 3, which claim 1 is incorporated, Krishnasamy discloses generate a notification on the user interface in response to printing the selected page (¶ [0056]; Fig. 4 – wherein after the sample set of pages of the retrieved electronic document are selected at step 440, the sample set of pages are printed in the printing device 200, at step 450 …), wherein the notification is to seek the user input to execute the print request, discard the print request, or modify setting information to execute the print request (Para [0063]; Fig. 6 – wherein FIG. 6 depicts a printing options selection screen 600 for the file or electronic document selected using selection screen 500. Options selection screen 600 includes a current status bar 610, indicating the current menu status (PRINT MENU) and the currently selected file or electronic document. Options selection screen 600 further includes a window 620 displaying three options available for selection, along with corresponding selection input, such as radio buttons 630-650 … {Note the claim requires one of’ …} …).
With respect to claim 4, which claim 1 is incorporated, Krishnasamy fails to explicitly disclose estimate the amount of print material coverage for the first page by determining a ratio of a number of pixels to be printed to a total number of printable pixels in the first page; and  estimate the amount of print material coverage for the second page by determining a ratio of a number of pixels to be printed to a total number of printable pixels in the second page.
However, Otake, working in the same field of endeavor, recognizes this problem and teaches estimate the amount of print material coverage for the first page by determining a ratio of a number of pixels to be printed to a total number of printable pixels in the first page (Para [0061, 0065, 0066 and 0069]; wherein at step 606, the system control unit 202 determines the condition in the case where the toner saving processing is applied to the specific object by the method (processing method) determined at step 604 or step 605 by referring to the above-described characteristics information, what is specified by a user, etc. For each toner saving processing method, the initial value of the condition is set in advance. In Table 1 described previously, Thinning ratio=20% means that the thickness of the line is reduced by 20% from the original thickness (the thickness is reduced to 80% of the original thickness). Preserved edge width specifies the width of the line that should be preserved as an edge and the case of Table 1 indicates that a width corresponding to seven pixels at 600 dpi is preserved as an edge. Density decrease ratio=30% means that the density is decreased by 30% from the original density (the density is decreased to 70% of the original density) …); and  
estimate the amount of print material coverage for the second page by determining a ratio of a number of pixels to be printed to a total number of printable pixels in the second page (Para [0061, 0065, 0066 and 0069]; wherein at step 606, the system control unit 202 determines the condition in the case where the toner saving processing is applied to the specific object by the method (processing method) determined at step 604 or step 605 by referring to the above-described characteristics information, what is specified by a user, etc. For each toner saving processing method, the initial value of the condition is set in advance. In Table 1 described previously, Thinning ratio=20% means that the thickness of the line is reduced by 20% from the original thickness (the thickness is reduced to 80% of the original thickness). Preserved edge width specifies the width of the line that should be preserved as an edge and the case of Table 1 indicates that a width corresponding to seven pixels at 600 dpi is preserved as an edge. Density decrease ratio=30% means that the density is decreased by 30% from the original density (the density is decreased to 70% of the original density) …)
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Krishnasamy to estimate the amount of print material coverage for the first page by determining a ratio of a number of pixels to be printed to a total number of printable pixels in the first page; and  estimate the amount of print material coverage for the second page by determining a ratio of a number of pixels to be printed to a total number of printable pixels in the second page as taught by Otake since doing so would have predictably and advantageously allows preventing image quality from being degraded out of a registered range for the special object whose image quality is desired to be maintained. The apparatus reduces the amount of color material to be used during printing operation and maintains visual recognizability of objects while maintaining the quality of specific object common to a set of pages (see at least Otake, ¶ [0075 and 0084]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 5, which claim 1 is incorporated, Krishnasamy discloses wherein the print material coverage comprises a toner coverage or an ink coverage (Para [0057]; wherein the printed sample pages may then be incorporated with the printing of the desired remaining pages as described above. The incorporation of the printed sample set of pages with the printing of the remaining pages provides a complete set of printed pages with minimal waste of materials, such as print media and ink or toner used by printing device 200 …).
With respect to claim 6, which claim 1 is incorporated, Krishnasamy discloses wherein the print material coverage is a sum of color print material coverages when the print request is a color print job, or wherein the print material coverage is a black print material coverage when the print request is a monochrome black print job [Para [0055 and 0072] wherein a marking content selection option may be available that chooses pages with high amounts of marking content or alternatively low amounts of white space on the pages. In still other examples, a color content selection option or a picture/text content selection option may be available. Any of these selections may utilize any of the sample set generation and management aspects of the present disclosure described above {Note that the claim requires ‘one of’’ …} …) .
With respect to claim 7, Krishnasamy discloses an image forming apparatus (Fig. 1 – a plurality of multiple function devices (MFDs) 130a-130d through …) comprising: 
a control panel (Fig. 2 – element 212 user interface …) to receive a request to copy a document having multiple pages (Para [0030]; wherein user interface 212 receives instructions to retrieve an electronic document maintained within a print queue either in storage 210 or in an external print server in the network …); 
a scanner (Fig. 2. – see at least element 232, scanner/document handler …) to scan the document in response to the request (Para [0031]; wherein scanner/document handler 232 may be used for feeding or re-feeding (e.g., in duplex print mode) printed media sheets, either automatically or manually with inputs from a user, in any of the printing, scanning or faxing modes available …); 
a storage (Fig. 2 – see at least element 210 storage …) device to store the scanned document (Para [0044]; wherein storage 210 may maintain information, such as a data file, including specific data associated with the printing of the electronic document …); and 
a printer (Fig. 2 – see at least element 240 print engine …) capable of printing the scanning document (Para [0031]; wherein printing engine 240 may include any marking device that applies a marking material (e.g., toner, inks, etc.) to continuous print media or sheets of print media, whether currently known or developed in the future and can include, for example, devices that use a photoreceptor belt or an intermediate transfer belt or devices that print directly to print media (e.g., inkjet printers, ribbon-based contact printers, etc.) …), 
the printer comprising a processor (Fig. 2 – element 224 print processor …) to:  
select a page having a maximum amount of print material coverage from the scanned document based on the estimation (¶ [0055]; Fig. 4 – wherein if, based on input from the user, the sample print mode is selected at step 420, then at step 440, a different message is displayed on the user interface (e.g., GUI 212) for selecting the set of samples pages. The message may allow a user to select or enter (e.g., type in) a subset of one or more pages of the electronic document as the sample set by entering the page numbers individually or as a group […] a marking content selection option may be available that chooses pages with high amounts of marking content …); 
print the selected page on a print medium in accordance with setting information (¶ [0056]; Fig. 4 – wherein after the sample set of pages of the retrieved electronic document are selected at step 440, the sample set of pages are printed in the printing device 200, at step 450 …); 
provide, on a user interface of the control panel, a set of user-selectable options to manage an execution of the request in response to printing the selected page (¶ [0057]; Fig. 4 – wherein at step 460, another message is displayed on the user interface (e.g., GUI 212) to select whether the quality of the printed sample set of pages is okay and acceptable to the user …); and 
manage the execution of the request in response to receiving a user input via a user-selectable option (¶ [0057]; Fig. 4 – wherein if, after input from the user, the printing of the sample set of pages is okay and acceptable, then, at step 470, the remaining pages of the retrieved electronic document requested by the user are printed, as part of printing the electronic document in the sample print mode. The printing of the remaining pages, some portion of or all the pages not previously printed as the sample set may be considered a second phase of printing the electronic document. In some embodiments, an additional message is displayed on the user interface instructing a user to insert the printed sample set of pages from the first phase in a tray (e.g., a bypass tray included in sheet supply 230) …).
However, Krishnasamy fails to explicitly disclose estimate an amount of print material coverage for each page of the scanned document.
Otake, working in the same field of endeavor, recognizes this problem and teaches estimate an amount of print material coverage for each page of the scanned document (¶¶ [0065 and 0069]; Fig. 7 – wherein the total amount of toner to be used for each page derived for document data consisting of three pages in total, which is shown in the specific example described above. In this example, the amount of toner to be used is 70 mg for the page 1, 55 mg for the page 2, and 40 mg for the page 3 and it is known that each page includes 5 mg for the specific object …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Krishnasamy to estimate an amount of print material coverage for each page of the scanned document as taught by Otake since doing so would have predictably and advantageously allows preventing image quality from being degraded out of a registered range for the special object whose image quality is desired to be maintained. The apparatus reduces the amount of color material to be used during printing operation and maintains visual recognizability of objects while maintaining the quality of specific object common to a set of pages (see at least Otake, ¶ [0075 and 0084]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 8, which claim 7 is incorporated, Krishnasamy discloses execute the request to print remaining pages of the scanned document when the selected option indicates a user acceptance of a print quality of the selected page (Para [0057]; Fig. 4 – see at least step 470, wherein once the sample set of pages are printed, at step 450, then, at step 460, another message is displayed on the user interface (e.g., GUI 212) to select whether the quality of the printed sample set of pages is okay and acceptable to the user. If, after input from the user, the printing of the sample set of pages is okay and acceptable, then, at step 470, the remaining pages of the retrieved electronic document requested by the user are printed, as part of printing the electronic document in the sample print mode. The printing of the remaining pages, some portion of or all the pages not previously printed as the sample set may be considered a second phase of printing the electronic document …).
With respect to claim 9, which claim 7 is incorporated, Krishnasamy discloses discard the execution of the request when the selected option indicates a user refusal of a print quality of the selected page (Para [0058]; Fig. 4 – see at least step 480; wherein if, at step 460, the printing of the sample set of pages is not acceptable, then, one of two or more alternative selection options for the second phase of printing in the sample print mode may be selected by the user. In a first alternative based on an input from the user, at step 480, the printing job is canceled. The retrieved electronic document may be removed from memory (e.g., storage 210) and in some instances, the printing job for the electronic document may be removed from a printer queue or print …).
With respect to claim 10, which claim 7 is incorporated, Krishnasamy discloses enable to modify the setting information to execute the request to copy the document when the selected option indicates a user decision to change the setting information (Para [0059]; Fig. 4 – see at least step 490 and Fig. 6 – element 640; wherein a second alternative option for the second phase of printing in the sample print mode based on an input from the user, at step 490, the retrieved electronic document is sent or transferred to a different printer. Process 400 continues with a return identifying and retrieving the electronic document for printing in the new printer, at step 410. In some embodiments, the transfer may be a direct transfer of the electronic document and associated information, as a print job, from the current printer to a different new printer using a local network coupling the two printers as described earlier. In some embodiments, the transfer may be an indirect transfer. For example, the electronic document is returned, or transferred back, to a printer queue or print server where it may be assigned to a new printer …); 
receive modified setting information to execute the request to copy the document via the user interface (Fig. 4 – see at least element 490 a setting change based on print quality checking process …); and repeat the process of printing (Fig. 4 – see at least step 490 and 450, wherein after changing setting such as sending job to a different device the initial quality check process will be repeated, step 450 print set of same pages …), providing (¶ [0057]; Fig. 4 – wherein at step 460, another message is displayed on the user interface (e.g., GUI 212) to select whether the quality of the printed sample set of pages is okay and acceptable to the user …), and managing using the modified setting information (¶ [0057]; Fig. 4 – wherein if, after input from the user, the printing of the sample set of pages is okay and acceptable, then, at step 470, the remaining pages of the retrieved electronic document requested by the user are printed, as part of printing the electronic document in the sample print mode. The printing of the remaining pages, some portion of or all the pages not previously printed as the sample set may be considered a second phase of printing the electronic document. In some embodiments, an additional message is displayed on the user interface instructing a user to insert the printed sample set of pages from the first phase in a tray (e.g., a bypass tray included in sheet supply 230) …).
With respect to claim 11, which claim 7 is incorporated, Krishnasamy fails to explicitly discloses wherein the processor is to: for each page: detect a number of objects in a page; determine a type of the detected objects within the page; determine an amount of dot area coverage in a region of the detected objects; and estimate the amount of print material coverage for the page based on the number of objects within the page, the type of the objects, and the amount of dot area coverage for the objects.
However, Otake, working in the same field of endeavor, recognizes this problem and teaches for each page (Fig. 7 – see the determined data for each page (i.e. Page 1 through Page 3) …): detect a number of objects in a page (Para [0049]; wherein toner saving processing is performed on each object in the case where the toner saving special processing is specified by a user is explained in detail. FIGS. 6A and 6B are flowcharts showing a flow until the toner saving processing is performed on each object within input image data in the case where the toner saving special processing is set …); determine a type of the detected objects within the page (Para [0039]; wherein the object analysis unit 303 performs processing to determine a representative object kind by identifying the attributes of objects within the input image data by performing image area separation processing or the like where necessary. Here, the attributes of objects refer to the kinds of object, such as text, graphics, and image …); determine an amount of dot area coverage in a region of the detected objects (Para [0057]; wherein after the basic page is determined, the object analysis unit 303 derives the area ratio of each object kind to the whole of the basic page …); and 
estimate the amount of print material coverage for the page based on the number of objects within the page, the type of the objects, and the amount of dot area coverage for the objects (Para [0069]; wherein at step 613, the system control unit 202 determines again whether or not the total amount of toner to be used for one page derived again is within the predetermined upper limit value. In the case where the results of the determination indicate that the upper limit value is exceeded, the processing returns to step 611 and the condition under which the reduction effect is greater is set again. In this case, for example, on a condition that the level of the object kind whose distance is the greatest from the origin has reached the maximum value, the level of the object kind whose distance from the origin is the second greatest is raised, a new object kind is taken to be the target for which the level is raised, etc. As described above, setting the condition again stepwise (step 611) and deriving again the total amount of toner to be used for one page under the new condition set again (step 612) are repeated. In order to lighten the burden of processing to derive the total amount of toner to be used for one page, for example, it may also be possible to perform the processing on the pixels thinned at fixed periods, to make use of an estimate value by estimating the total amount of toner to be used after the toner saving processing by utilizing the proportions of the object kinds within one page, etc. Due to this, it is possible to reduce the amount of calculation. In the case where the results of the determination indicate that the total amount of toner to be used becomes within the upper limit value, the processing proceeds to step 614 …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Krishnasamy to detect a number of objects in a page; determine a type of the detected objects within the page; determine an amount of dot area coverage in a region of the detected objects; and estimate the amount of print material coverage for the page based on the number of objects within the page, the type of the objects, and the amount of dot area coverage for the objects as taught by Otake since doing so would have predictably and advantageously allows preventing image quality from being degraded out of a registered range for the special object whose image quality is desired to be maintained. The apparatus reduces the amount of color material to be used during printing operation and maintains visual recognizability of objects while maintaining the quality of specific object common to a set of pages (see at least Otake, ¶ [0075 and 0084]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claims 12, (drawn to a computer-readable storage medium (CRM)) the proposed combination of Krishnasamy in view of Otake, explained in the rejection of device claim 1 renders obvious the steps of the CRM of claims 12, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claims 1 is equally applicable to claim 12. Further Krishnasamy disclose a non-transitory computer-readable storage medium encoded with instructions (¶ [0075]; wherein the computer program product may be a computer storage medium readable by a computer system and encoding a computer program that comprises instructions for causing a computer or computing system to perform example process(es) …).
With respect to claim 13, which claim 12 is incorporated, Krishnasamy discloses transmit the print request to the image forming apparatus for printing the document when the received user input indicates an acceptance of a print quality of the selected page (¶ [0057]; wherein if, after input from the user, the printing of the sample set of pages is okay and acceptable, then, at step 470, the remaining pages of the retrieved electronic document requested by the user are printed, as part of printing the electronic document in the sample print mode. The printing of the remaining pages, some portion of or all the pages not previously printed as the sample set may be considered a second phase of printing the electronic document. In some embodiments, an additional message is displayed on the user interface instructing a user to insert the printed sample set of pages from the first phase in a tray (e.g., a bypass tray included in sheet supply 230) …).
With respect to claim 14, which claim 12 is incorporated, Krishnasamy discloses discard the print request when the received user input indicates a user refusal of a print quality of the selected page (¶ [0058]; Fig. 4 – see at least step 480; wherein if, at step 460, the printing of the sample set of pages is not acceptable, then, one of two or more alternative selection options for the second phase of printing in the sample print mode may be selected by the user. In a first alternative based on an input from the user, at step 480, the printing job is canceled. The retrieved electronic document may be removed from memory (e.g., storage 210) and in some instances, the printing job for the electronic document may be removed from a printer queue or print …).
With respect to claim 15, which claim 12 is incorporated, Krishnasamy fails to explicitly disclose wherein instructions to estimate the amount of print material coverage for the first page and the second page comprise instructions to: estimate, for the first page of the document to be printed, the amount of print material to be used to dispose content of the first page on a print medium; and estimate, for the second page of the document to be printed, the amount of print material to be used to dispose content of the second page on the print medium.
However, Otake, working in the same field of endeavor, recognizes this problem and teaches wherein instructions to estimate the amount of print material coverage for the first page and the second page (¶ [0064]; wherein at step 608, the system control unit 202 derives the amount of toner to be used (here, four colors of CMYK) necessary to draw the specific object from the results of the toner saving processing for the specific object performed at step 607 …) comprise instructions to : 
estimate, for the first page of the document to be printed, the amount of print material to be used to dispose content of the first page on a print medium; and estimate, for the second page of the document to be printed, the amount of print material to be used to dispose content of the second page on the print medium (¶ [0065,]; Fig. 7 – wherein the total amount of toner to be used for each page derived for document data consisting of three pages in total, which is shown in the specific example described above. In this example, the amount of toner to be used is 70 mg for the page 1, 55 mg for the page 2, and 40 mg for the page 3 and it is known that each page includes 5 mg for the specific object …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Krishnasamy to estimate, for the first page of the document to be printed, the amount of print material to be used to dispose content of the first page on a print medium; and estimate, for the second page of the document to be printed, the amount of print material to be used to dispose content of the second page on the print medium as taught by Otake since doing so would have predictably and advantageously allows preventing image quality from being degraded out of a registered range for the special object whose image quality is desired to be maintained. The apparatus reduces the amount of color material to be used during printing operation and maintains visual recognizability of objects while maintaining the quality of specific object common to a set of pages (see at least Otake, ¶ [0075 and 0084]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Summary
Claims 1–15 are rejected under at least one of 35 U.S.C. §§ 102 and/or 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Morales (2022/0137903)
Describes a computer-implemented method for estimating ink use by a printer is provided. The method involves receiving, by a computer, a request for a comingled print job comprising a plurality of print jobs to be carried out by the printer. The method also involves traversing, by the computer, pages of the comingled print job and identifying, for each page of the comingled print job, a print job of the plurality of print jobs to which the page belongs. The method also involves for each of the plurality of print jobs, calculating, by the computer, an estimated total amount of ink required for printing the print job. The method also involves communicating, by the computer, to a client terminal, the estimated total amounts of ink required for printing the plurality of print jobs.
Zehler et al. (2017/0094075)
Describes apparatus can pause printing of the remote electronic document to print only a partially printed document so that the user can validate that the printout is as intended before releasing remainder of the print job without requiring a proof print job, and can print incorrectly printed jobs in another printer without print job resubmission to the queue. The apparatus can pause printing of the remote electronic document such that the apparatus can print other documents before printing the remainder of the remote electronic document, thus increasing machine utilization and efficiency.
Fukaya (2012/0105881)
Describes The apparatus sets a limit for correction amount of parameter of the calculation by calculating the difference between density measured by a toner deposit sensor and user target image density in the paper interval detection at specific timing, so that the correction amount of the parameter is limited to reduce difference stepwise, thus suppressing sudden change of image density of a printed image. The apparatus checks start condition for image quality maintenance control for satisfaction during warm-up after the power supply is turned on, so that an operation environment is measured from detection results of a drum thermistor and a temperature and humidity sensor, thus performing gradation correction and density correction for the toner images of a four-color and alignment control for adjusting the positions of the toner images of four colors, and hence avoiding operation environment or aging characteristics fluctuation to keep image quality in an uniform manner.

Table 1
 CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672